IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED "NOT TO BE PUBLISHED."
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1,2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
ALEXANDRA LAWSON                                                      APPELLANT


                   ON APPEAL FROM COURT OF APPEALS
V.                     CASE NO 2019-CA-001055-OA
                 CAMPBELL CIRCUIT COURT NO. 14-CI-00672


HON. RICHARD A. WOESTE, JUDGE,                                          APPELLEE
CAMPBELL CIRCUIT COURT, FAMILY
DIVISION

AND

JEREMY VILLARREAL                                     REAL PARTY IN INTEREST



               OPINION OF THE COURT BY JUSTICE HUGHES

                                  AFFIRMING

      Alexandra Lawson seeks a writ of prohibition to stay a child custody

order entered by the Campbell Circuit Family Court pending her direct appeal.

In the underlying action the trial court ordered that Lawson’s two minor

children relocate from their residence with Lawson in Mississippi to live with

their father, Jeremy Villarreal, in Kentucky. Lawson argues, alternatively, that

the trial court either lacked subject-matter jurisdiction to enter the relocation

order or had the requisite jurisdiction but acted erroneously. The Court of

Appeals denied the writ and, for the reasons stated below, we affirm.
                      FACTS AND PROCEDURAL HISTORY

        Alexandra Lawson and Jeremy Villarreal were married and have two

minor   children, S.J.V. and S.B.V.1 The couple divorced in Indiana in May 2010

and now share joint custody of their children. Pursuant to the separation

agreement, Lawson was the primary residential custodian. After their divorce,

Lawson and Villarreal both remarried and have children with their current

spouses. Eventually the parties agreed that Lawson could move with the

children from Indiana to Northern Kentucky. Because he wanted to be closer

to S.J.V. and S.B.V., Villarreal spent two years expending great effort to be

transferred to Kentucky by his employer. He and his wife sold their house in

Indiana, and she found new employment in the Northern Kentucky area. Not

long after Villarreal’s move to Kentucky, Lawson unilaterally, and without

approval from the Indiana court, moved with her new husband and children to

Mississippi. Villarreal objected to the move and the Indiana court, after

initially ordering that Lawson return with the children to Northern Kentucky,

subsequently concluded that because neither party lived in Indiana it was no

longer a proper forum for the custody dispute. Meanwhile, the separation and

child custody agreements were registered in Kentucky.

        In May 2014 Lawson filed a motion in Campbell Family Court to relocate

with the children to Mississippi because her husband had received a promotion




      1 As of July 2019, S.J.V. was thirteen years old and S.B.V was eleven years old.
There are no dates of birth in the record, so it is unclear what ages the children are
now.

                                          2
that entailed a transfer. Villarreal opposed the motion, citing the great efforts

he had made to move to Kentucky and the long distance between Northern

Kentucky and Mississippi. Additionally, Villarreal feared that the

communication issues he was experiencing with Lawson would only be

exacerbated by the long distance. Villarreal was concerned that Lawson would

not allow him to participate in decisions regarding the children’s upbringing, as

previously agreed to in their joint custody agreement.

      At that time, Lawson requested that a relocation evaluation be conducted

in Kentucky by Dr. Jean Deters. Dr. Deters expressed concern about the

parties’ ability to communicate, and Lawson’s feelings of entitlement to be the

primary residential parent, citing her unilateral attempt to move to Mississippi

without court approval. Despite some reservations, the Campbell Family Court

granted Lawson’s motion to relocate on July 29, 2015, pointedly stating that it

hoped its reliance on Lawson’s understanding of the nature of joint custody

was not misplaced. Villarreal remained in Northern Kentucky, and the parties

maintained their custody arrangement, under which the children primarily

resided with Lawson in Mississippi but spent summer break, long weekends

and some holidays with Villarreal in Kentucky.

      When the children came to Kentucky to stay with Villarreal for the

summer after S.B.V. completed fourth grade, Villarreal noticed that S.B.V. had

a fourth-grade book for summer reading. On June 29, 2018, Villarreal filed an

emergency motion to prevent Lawson from making S.B.V. repeat the fourth

grade, stating that S.B.V. had maintained an A/B average in the fourth grade.


                                        3
Lawson never told Villarreal about her plans to hold S.B.V. back in school, and

had he not seen the book, he may not have known about her plans until after

the new school year started. Villarreal also asked the Campbell Family Court

to modify the custody order to make him the primary residential custodian. On

July 19, 2018, that court, by docket entry, ordered that S.B.V. proceed into

fifth grade and scheduled a hearing on October 26, 2018, on the motion to

modify custody.

      On October 1, 2018, Lawson filed a motion for the Campbell Family

Court to cede jurisdiction to Mississippi under Kentucky Revised Statute (KRS)

403.834, claiming Kentucky is an inconvenient forum. By docket entry on

October 9, 2018, the trial court retained jurisdiction. In a subsequent order,

the trial court stated that it made its determination based on the substantial

distance between Kentucky and Mississippi and the inconvenience for both

parties to transfer the case to Mississippi. Additionally, the trial court noted its

familiarity with the lengthy history of the case. Lawson made no further

mention, by motion or otherwise, about the jurisdiction issue until the

Campbell Family Court entered the relocation order on May 28, 2019.

      Prior to issuing the order, the trial court conducted hearings on October

26, 2018 and March 29, 2019. The trial court heard from both parties, as well

as S.B.V.’s dyslexia therapist, pediatrician, and two teachers from his school

regarding his education and Lawson’s desire to impose “drug holidays,” or

breaks from taking his ADHD medication. When the children came to spend

the summer with their father in 2018, Lawson only sent a week’s worth of the


                                         4
ADHD medication. This placed Villarreal in an impossible situation because

S.B.V. ’s pediatrician was in Mississippi, where the medication is provided,

making it   difficult   for him to obtain more. Lawson also displayed no regard

toward the fact that it was Villarreal who had to parent S.B.V. during the

summer without his medication. After evaluation, the guardian ad litem for

the children recommended that they relocate to Kentucky and reside primarily

with Villarreal.

      As noted, the Campbell Family Court entered a May 28, 2019 order

requiring the children to relocate to Kentucky to live with Villarreal. The trial

court determined that Lawson exhibited behaviors that were adversarial and

strategic, violating the “spirit of joint custody.” Ultimately, the trial court found

that it is in the children’s best interest to reside primarily with the custodian

that would “respect the rights of the other parent to have information and

input with respect to the substantive issues affecting the child.” The   trial   court

reversed the parties’ parenting schedule and ordered that the children relocate

to Kentucky by August 7, 2019. Lawson filed a motion to alter, amend or

vacate the relocation order, noting that the trial court did not make findings

regarding jurisdiction under KRS 403.834, the inconvenient forum statute for

child custody determinations.

      In response, the trial court entered another order on June 28, 2019,

specifically addressing jurisdiction pursuant to KRS 403.834. The trial court

again denied Lawson’s motion to cede jurisdiction to Mississippi, finding that

the children maintain a substantial connection with Kentucky. The trial court


                                           5
acknowledged that because the children primarily reside in Mississippi, most of

the evidence concerning their, school, healthcare and social activities is in that

state, but concluded that Lawson was not prejudiced by having to litigate the

case here. The trial court noted that Villarreal invested great effort and took

considerable measures to move to Kentucky following Lawson’s move to

Kentucky, so he could be near his children. In the trial court’s view, he should

not be required to litigate the case in Mississippi. The relocation to Mississippi

was prompted by Lawson’s husband’s new position, earning $400,000 per year,

which is more than Villarreal and his wife earn jointly. Lastly, given the

lengthy history of this case, the trial court believed it prudent to decide the

issue, rather than task a Mississippi court with spending the time and

resources to become familiar with the case. In any event, the Campbell Family

Court noted that no action had been filed in Mississippi.

      In addition to the jurisdiction issue, the trial court made additional

findings regarding its prior relocation order. The trial court reiterated its

determination that Lawson acted in bad faith and in a deceptive manner in

dealing with S.B.V.’s educational circumstance. The court also referenced Dr.

Deters’ earlier relocation opinion wherein she expressed concern about the

history of poor communication between the parties and Lawson’s feelings of

entitlement to be the primary custodian. Dr. Deters feared that this feeling

would interfere with the joint custody arrangement and opined that Villarreal

was more amenable to fully communicating and cooperating in a joint custody

setting. The trial court concluded that “if joint custody is in the children’s best


                                         6
interest as agreed upon by the parties, then proper participation in the joint

custodial process is in their best interest.” Therefore, the trial court again

concluded that it is in the children’s best interest to primarily reside with

Villarreal in Kentucky.

      On July 16, 2019, Lawson filed a petition for writ of prohibition in the

Court of Appeals to stay the relocation order pending the appeal on the merits.

Lawson simultaneously requested intermediate relief pursuant to Kentucky

Rule of Civil Procedure (CR) 76.36(4) because the trial court had ordered that

the children be relocated by August 7, 2019. Notably, Lawson argued for relief

under the second class of writ cases, requiring a showing that “the lower court

is acting or is about to act erroneously, although within its jurisdiction, and

there exists no adequate remedy by appeal or otherwise . . . .” Hoskins v.

Maricle, 150 S.W.3d 1, 10 (Ky. 2004). The Court of Appeals denied the motion

for intermediate relief, determining that Lawson failed to prove there was no

adequate remedy because her direct appeal from the same orders is currently

pending.   The Court of Appeals also stated that Lawson was not entitled to

relief under CR 76.33, the mechanism for seeking intermediate relief once a

direct appeal has been initiated. After the Court of Appeals denied the motion

for intermediate relief on July 24, 2019, Lawson filed a motion to amend her

pending writ petition to argue that the trial court lacked jurisdiction to issue

the relocation order, in essence changing her petition to one for a first-class,

“no jurisdiction” writ.




                                         7
      In the amended writ petition Lawson maintained that the trial court

lacked subject-matter jurisdiction pursuant to the Uniform Child Custody

Jurisdiction and Enforcement Act (UCCJEA) as codified in KRS 403.800 to

403.880. Specifically, Lawson argued that this case presents questions of first

impression: 1) whether there must be a finding regarding both a significant

connection and substantial evidence as used in KRS 403.824 for continuation

of jurisdiction under the UCCJEA and 2) what constitutes substantial evidence

under the statute. Lawson reasoned that because the trial court determined

that most of the evidence regarding the children’s school, healthcare and social

activities was in Mississippi, the trial court essentially found that the relevant

substantial evidence was located in Mississippi. Therefore, she argued that

Kentucky lacked subject-matter jurisdiction.

      The Court of Appeals unanimously denied Lawson’s writ petition. The

appellate court relied on KRS 403.824(l)(a), which states that Kentucky retains

exclusive, continuing jurisdiction over child custody matters unless a Kentucky

court makes a two-part determination: that neither the child   and   one parent

“have a significant connection with this state" and “that substantial evidence is

no longer available in this state concerning the child’s care, protection,

training, and personal relationships.” The Court of Appeals reasoned that

because the trial court found that Villarreal and the children maintain a

substantial connection with Kentucky by the frequent parenting time that

occurs here, the statutory requirements for exclusive, continuing jurisdiction

were satisfied and therefore Lawson was not entitled to a first-class writ. As to


                                        8
her second-class writ argument, Lawson did not prove she lacked an adequate

remedy by appeal because she presently has a direct appeal pending from the

relocation order. Lawson now appeals the denial of the writ petition to this

Court.

                                     ANALYSIS

      A writ of prohibition is “extraordinary in nature, and the courts of this

Commonwealth “have always been cautious and conservative both in

entertaining petitions for and in granting such relief.”’ Kentucky Emp’r Mut.

Ins. v. Coleman, 236 S.W.3d 9, 12 (Ky. 2007) (quoting Bender v. Eaton, 343
S.W.2d 799, 800 (Ky. 1961)). As often noted, “courts of this Commonwealth

are — and should be — loath to grant the extraordinary writs unless absolutely

necessary.” Cox v. Braden, 266 S.W.3d 792, 795 (Ky. 2008). This Court has

held that:

               [a] writ of prohibition may be granted upon a showing
               that (1) the lower court is proceeding or is about to
               proceed outside of its jurisdiction and there is no remedy
               through an application to an intermediate court; or (2)
               that the lower court is acting or is about to act
               erroneously, although within its jurisdiction, and there
               exists no adequate remedy by appeal or otherwise and
               great injustice and irreparable injury will result if the
               petition is not granted.

Hoskins, 150 S.W.3d at 10.

         Lawson now states that she is proceeding under the first-class of writ

cases because the Campbell Family Court acted outside its jurisdiction when it

issued the relocation order. She points specifically to the trial court’s June 28,

2019 order in which it found that “[s]ince the children spend most of their time

                                          9
in Mississippi, most of the evidence regarding school, healthcare and social

activities is in Mississippi.” Lawson argues that this finding alone results in a

loss of exclusive and continuing jurisdiction under KRS 403.824(1)(a), and

hence the Campbell Family Court had no subject-matter jurisdiction.

      Typically, we review the decision of the Court of Appeals to deny a writ

under an abuse of discretion standard. Orange Mut Ins. Co. v. Trude, 151
S.W.3d 803, 810 (Ky. 2004). “But when the issue presented involves a

question of law, we review the question of law de novo.” Commonwealth Fin. &

Admin. Cabinet v. Wingate, 460 S.W.3d 843, 847 (Ky. 2015), as modified (May

14, 2015). Thus, our standard of review in this matter is de novo.

      Preliminarily, we note that Lawson’s argument has changed throughout

these proceedings. According to the trial court orders, in October 2018 Lawson

filed a motion under KRS 403.834, arguing that Kentucky is an inconvenient

forum. Despite her motion the Campbell Family Court maintained jurisdiction

and issued the relocation order. When Lawson asked the trial court to alter,

amend or vacate the relocation order, she challenged the order on three

separate grounds, one being that the trial court did not make sufficient

findings pursuant to KRS 403.834. When Lawson filed her writ petition, she

initially classified her petition as a second-class writ, arguing that the trial

court had jurisdiction but acted erroneously. Once the Court of Appeals

denied her accompanying motion for intermediate relief, she changed course

and argued that she is entitled to a first-class writ because the trial court




                                         10
lacked subject-matter jurisdiction to modify the custody order. Accordingly, we

will address both first- and second-class writs.

   I.      Lawson is not entitled to a first-class writ because the trial court
           acted within its jurisdiction.

        The oft-cited Hoskins v. Maricle standard from 2004 states that in order

to obtain a first-class writ a party must prove the court acted outside its

jurisdiction and that “there is no remedy through an application to an

intermediate court. . . .” Hoskins, 150 S.W.3d at 10. This Court has since

reconsidered the “no remedy” element, concluding that “(o]ne seeking a writ

when the lower court is acting ‘outside of its jurisdiction’ need not establish the

lack of an adequate alternative remedy or the suffering of great injustice and

irreparable injury. Those preconditions apply only when a lower court acts

‘erroneously but within its jurisdiction.’” Goldstein v. Feeley, 299 S.W.3d 549,

552 (Ky. 2009). As for the jurisdiction element, in Goldstein this Court

emphasized that the jurisdiction referenced in the first-class writ standard is

exclusively subject-matter jurisdiction. Id. at 553. Examining the history of

writs in the Commonwealth, we cited, with emphasis, the following passage

from Watson v. Humphrey, 170 S.W.2d 865, 866-67 (Ky. 1943):

        Jurisdiction in this connection means jurisdiction of the subject
        matter. The respondent unquestionably had jurisdiction to
        decide whether a judgment should be vacated or set aside and
        to determine its ultimate effect and its conclusiveness as to
        other parties. He may have acted erroneously but he was not
        acting beyond his jurisdiction.

Goldstein, 299 S.W.3d at 552-53. More recently, in Appalachian Racing, LLC v.

Commonwealth, 504 S.W.3d 1, 4 (Ky. 2016), we stated succinctly: “The first


                                         11
class of writs refers to subject-matter jurisdiction; that is, the lower court’s

core authority to hear the case at all.”

       Faced with this iron clad emphasis on subject-matter jurisdiction in

order to obtain a first-class writ, Lawson argues that the “exclusive, continuing

jurisdiction” provision of the UCCJEA codified at KRS 403.824(1) presents an

issue of subject-matter jurisdiction. Her sole authority is Officer v.

Blankenship, 555 S.W.3d 449 (Ky. App. 2018), a case in which the Court of

Appeals stated that “jurisdiction under the UCCJEA is in the nature of general

subject matter jurisdiction.” Id. at 458. While we have no quarrel with the

general holding in that case,2 it does not purport to address the specific

UCCJEA provision at issue here. KRS 403.824(1), the statute germane to this

writ petition, addresses the exclusive and continuing jurisdiction of a court

that has previously issued a custody order, a scenario not at issue in Officer.

       Officer involved a marital settlement agreement in which the parties

agreed that Kentucky was the “home state” of their children for custody

purposes even though the children had not resided in this state for the period

of time required by statute for Kentucky to qualify as their home state. Id. at

451. The distinction between subject-matter jurisdiction and particular case

jurisdiction was especially important in Officer because while particular case

jurisdiction can be conferred on a court by agreement of the parties (as the



       2 As a Court of Appeals’ opinion, Officer v. Blankenship is, of course, not binding
on this Court but we address it to illustrate that its “general subject matter
jurisdiction* conclusion regarding the UCCJEA generally does not address the
exclusive, continuing jurisdiction determination required by KRS 403.824(1).

                                           12
parties had attempted to do), subject-matter jurisdiction cannot. Id. at 455. In

that context, the Court of Appeals stated

            The UCCJEA regulates “child custody determinations”
      which are defined as orders relating to the “legal custody,
      physical custody, or visitation with respect to a child[.]” KRS
      403.800(3). It outlines when a court can exercise jurisdiction to
      make initial custody determinations, as well as the factors
      necessary for a court to retain jurisdiction over such matters.
      The UCCJEA makes a child’s “home state” of paramount
      importance to the jurisdictional question.
Id. at 454. After reviewing the four circumstances in which a Kentucky court

has jurisdiction to make “an initial child custody determination . . . [under]

KRS 403.822,” the Court of Appeals observed that “[o]nce a court with

jurisdiction to make a custody determination does so, it has exclusive,

continuing jurisdiction over the determination,’ KRS 403.824(1), until one of

two things happens.” Id. The Officer court then briefly referenced KRS

403.824(l)(a) and (l)(b), the former of which is at issue on this writ petition,

but the appellate court’s focus was on the jurisdictional prerequisites to make

“an initial child custody determination,” i.e., whether Kentucky would have had

jurisdiction of the parties’ custody dispute absent their attempted agreement to

make it the children’s home state. Id.

      Ultimately, the Court of Appeals rejected the father’s argument that

Section 112(6) of the Kentucky Constitution coupled with KRS 23A. 100(c)

vested the Warren Family Court with subject-matter jurisdiction and that “any

limits on its jurisdiction contained in other statutes [such as the UCCJEA]

should be treated as matters of particular case jurisdiction.” Id. at 455. In so



                                         13
doing, the Officer court noted that this view aligned with the majority of

jurisdictions that had considered whether the UCCJEA’s home state provisions

pertain to subject-matter or particular case jurisdiction and also arguably with

this Court’s opinion in Adams-Smyrichinsky v. Smyrichinsky, 467 S.W.3d 767

(Ky. 2015). Id. That case, while also not directly on point, bears mention.

      In Adams-Smyrichinsky, this Court discussed the “transfer” of

jurisdiction between states under the UCCJEA. The parties in that case were

divorced in Indiana and entered an agreed order regarding custody and child

support. Id. at 768. When the father moved to Kentucky, he filed a petition to

modify custody in a Kentucky family court asking the court to transfer

jurisdiction pursuant to the UCCJEA. Id. at 770. The Kentucky court issued

an order stating that it could accept jurisdiction, but it lacked authority to

order another state to transfer a case. Id. The father then asked the Indiana

court to determine whether it retained jurisdiction, and that court found that it

did not since the parties and children now resided in Kentucky. Id. After the

Indiana and Kentucky court conferred, the Kentucky court accepted

jurisdiction. Id.

      While Adams-Smyrichinsky primarily addressed child support and tax

exemptions for dependent children, the Court discussed the actions a

Kentucky court can take under the UCCJEA regarding custody and visitation

when it is not the original state that issued the order. Id. at 772. The Court

explained that in cases where the parties move to Kentucky from another state,

“the case is not ‘transferred’ to Kentucky, as it is commonly stated. Instead,


                                        14
the Kentucky court simply asserts its jurisdiction over the custody and

visitation matter under the UCCJEA where the other state has, in essence,

declined jurisdiction.” Id.

      A court either has subject-matter jurisdiction in a case or it
       does not. As outlined above, once a court of another state has
       issued a child custody order, a Kentucky court does not have
      jurisdiction over those custody matters unless the other court
       subsequently declines jurisdiction. At that point, if the
       prerequisites exist for a Kentucky court to exercise jurisdiction,
       it simply has jurisdiction. That jurisdiction has not been given
       to it by the other court. Though it is a fine distinction, it is
       nevertheless an important one.

Id at 774 (emphasis added). Thus, this Court concluded that the Kentucky

court did not have jurisdiction until it both consulted with the Indiana court to

ascertain it had declined continuing jurisdiction, and then made the requisite

statutory findings for jurisdiction in Kentucky. Id.

      Here, the Campbell Family Court has properly exercised subject-matter

jurisdiction since 2014 and has issued prior custody orders without objection

from either party. This initial establishment of subject-matter jurisdiction

through compliance with Kentucky statutes distinguishes it from both Officer

and Adams-Smyrichinsky. While the Officer Court may well be correct that the

UCCJEA provisions regarding initial jurisdiction under KRS 403.822 are “in

the nature of general subject matter jurisdiction,” the same is not true of the

exclusive, continuing jurisdiction determination required by KRS 403.824(1)

and at issue in this case. In that instance, like the out-of-state court referred

to in the immediately preceding quote from Adams-Smyrichinsky, a court that

has had and exercised subject-matter jurisdiction in a child custody matter is


                                        15
deciding whether it should continue to exercise jurisdiction or whether it

should “decline jurisdiction” over the case due to a change in circumstances.

This determination is manifestly one of particular-case jurisdiction.

      In Nordike v. Nordike, 231 S.W.3d 733 (Ky. 2007), this Court explained

the difference between subject-matter jurisdiction and particular-case

jurisdiction:

              Often, discussions of jurisdiction concern subject-matter
      jurisdiction, or the court's power to hear and rule on a
      particular type of controversy. Subject matter jurisdiction is
      not for a court to take, assume, or allow. Subject matter
      jurisdiction cannot be born of waiver, consent or estoppel,
       [and] it is absent only where the court has not been given any
      power to do anything at all in such a case... .

             Finally there is jurisdiction over the particular case at
      issue, which refers to the authority and power of the court to
      decide a specific case, rather than the class of cases over which
      the court has subject-matter jurisdiction. This kind of
      jurisdiction often turns solely on proof of certain compliance
      with statutory requirements and so-called jurisdictional facts,
      such as that an action was begun before a limitations period
      expired. Although a court may have jurisdiction over a
      particular class of cases, it may not have jurisdiction over a
      particular case at issue, because of a failure by the party
      seeking relief to comply with a prerequisite established by
      statute or rule.
Id. (emphasis added) (citations omitted). With this distinction in mind we turn

to the continuing, exclusive jurisdiction statute and specifically the subsection

relevant to this case.

      KRS 403.824(l)(a) states:

      (1) Except as otherwise provided in KRS 403.828, a court of
      this state which has made a child custody determination
      consistent with KRS 403.822 or 403.826 has exclusive,
      continuing jurisdiction over the determination until:


                                       16
             (a) A court of this state determines that neither the child,
             nor the child and one (1) parent, nor the child and a
             person acting as a parent have a significant connection
             with this state and that substantial evidence is no longer
             available in this state concerning the child's care,
             protection, training, and personal relationships ....

Lawson argues that Kentucky has lost exclusive, continuing jurisdiction

because the “substantial evidence* referenced in KRS 403.824 is no longer

available in this state and as a consequence the absence of subject-matter

jurisdiction entitles her to a first-class writ. This argument misperceives both

the language and intent of KRS 403.824.

      Lawson clearly does not dispute that the Campbell Family Court has

properly exercised jurisdiction over the parties’ custody dispute in the past but

seemingly believes that subject-matter jurisdiction has disappeared by virtue of

this statute. Manifestly, the statute is not self-executing. More accurately, a

Kentucky court that has made a custody determination under the UCCJEA

retains subject-matter jurisdiction; but when the parties’ circumstances

change, as when one or more parties move out of Kentucky, the court must

still decide whether it should continue to exercise jurisdiction over that

particular case, a determination that it alone can make under KRS 403.824.

Indeed, the plain language of KRS 403.824 tasks the Kentucky court that made

the custody determination with assessing its continuing authority given the

criteria outlined. As this Court noted in Nordike, particular-case jurisdiction is

the “kind of jurisdiction . . . [that] turns solely on proof of certain compliance

with statutory requirements and so-called jurisdictional facts . . . .” 231
S.W.3d at 738. This principle plainly applies here: KRS 403.824(1) outlines the
                                         17
statutory requirements relevant to exclusive, continuing jurisdiction and

requires the court to make a determination. Simply put, in deciding whether it

continues to have jurisdiction over this case after a change in circumstances,

the Campbell Family Court was exercising the subject-matter jurisdiction it has

had in this case since 2014 in order to make a particular-case jurisdiction

determination given the then-current facts in 2019.

      Perhaps the best statement of the principle applicable here, albeit in a

different factual context, is from our decision in Daugherty v. Telek, 366 S.W.3d
463, 466 (Ky. 2012). In that case, Telek sought to dismiss an emergency

protective order issued against him because the family court failed to hold a

domestic violence hearing within fourteen days after the order was issued. He

argued that the trial court’s inaction violated KRS 403.470(4), which in 2009

limited the effectiveness of an emergency protective order to fourteen days. Id.

at 468. The Court of Appeals agreed with Telek and held that the trial court

lost subject-matter jurisdiction by not holding a timely hearing. In reversing

that appellate court decision, this Court explained that “[a] court, once vested

with subject matter jurisdiction over a case, does not suddenly lose subject

matter jurisdiction by misconstruing or erroneously overlooking a statute or

rule governing the litigation.” Id. at 467. Further, “[o]nce a court has acquired

subject matter and personal jurisdiction, challenges to its subsequent rulings

and judgment are questions incident to the exercise of jurisdiction rather than

to the existence of jurisdiction.” Id. at 467. As the Daugherty Court stated, the




                                       18
family court’s failure to follow the statute was, “at most, the erroneous exercise

of subject matter jurisdiction - it is not a lack of subject matter jurisdiction

. . . .” Id. at 467.

       The same can be said here. Even if the trial court in this case

misconstrued or misapplied KRS 403.824 - an issue we do not and should not

reach on a writ petition - it nonetheless maintained subject-matter jurisdiction.

Lawson has confused “a court’s [allegedly] erroneous action within its

jurisdiction with a court acting outside its subject matter jurisdiction,” just as

the lower court did in Daugherty. Regardless of whether the trial court

correctly applied the exclusive, continuing jurisdiction standard set forth in

KRS 403.824(l)(a) it had the subject-matter jurisdiction to make that

determination and, in fact, was the only court with authority to make that

determination.

       On that score, we note that Mississippi has also adopted the UCCJEA,

and its statute states that a Mississippi court cannot modify a child custody

order from another state until “[t]he court of the other state determines it no

longer has exclusive, continuing jurisdiction under Section 93-27-202 or that a

court of this state would be a more convenient forum under Section 93-27-207

. . . .” Miss. Code. Ann. § 93-27-203. The record does not reflect that Lawson

ever attempted to file a custody action in Mississippi, but had she done so this

statute would have posed an obvious obstacle. Until the Kentucky court

determined it no longer had exclusive, continuing jurisdiction, a Mississippi

court was not authorized to act.


                                        19
         Here the Kentucky trial court determined that it maintained continuing,

exclusive jurisdiction of this case, Le., that it should not relinquish jurisdiction

over this particular case based on the criteria in the statute. That particular-

case jurisdiction determination can be reviewed in the ordinary course of

Lawson’s appeal pending before the Court of Appeals and is not a proper

matter for consideration on a writ petition. More pertinently to the issue before

us, the Campbell Family Court did not lack subject-matter jurisdiction to make

that “exclusive, continuing jurisdiction’’ determination under KRS 403.824(l)(a)

and thus a first-class writ is not available to Lawson.

   II.         Lawson is not entitled to a second-class writ.

         To prove entitlement to a second-class writ, Lawson must show “. . . that

the lower court is acting or is about to act erroneously, although within its

jurisdiction, and there exists no adequate remedy by appeal or otherwise and

great injustice and irreparable injury will result if the petition is not granted.”

Hoskins, 150 S.W.3d at 10. The trial court has entered two final and

appealable orders in this case. Lawson has already initiated a direct appeal

from both orders, and that appeal remains pending before the Court of

Appeals. A writ may not be used as a substitute for appeal or to circumvent

normal appellate procedure. Natl Gypsum Co. v. Corns, 736 S.W.2d 325 (Ky.

1987); Merrick v. Smith, 347 S.W.2d 537 (Ky. 1961). The extraordinary remedy

of a writ is not available when a trial court’s alleged error in the exercise of its

jurisdiction can be addressed in the normal appellate process, which is exactly

the scenario here. Since Lawson has an opportunity for recourse through her


                                         20
direct appeal, the Court of Appeals correctly held that the extraordinary relief

of a second-class writ is not warranted in this case.

                                  CONCLUSION

      For the foregoing reasons, we affirm the Court of Appeals’ denial of

Lawson’s petition for a writ. Whether the Campbell Family Court erred in

finding it had exclusive, continuing jurisdiction in this custody dispute is an

issue properly addressed in Lawson’s direct appeal pending in the Court of

Appeals.

      All sitting. All concur.




COUNSEL FOR APPELLANT:

William David Tingley
WILLIAM D. TINGLEY, PLLC


COUNSEL FOR JEREMY VILLARREAL,
REAL PARTY IN INTEREST:

Deanna Lynn Dennison
DENNISON & ASSOCIATES

G. Keith Gambrel




                                        21